Title: Lucy Paradise Barziza to Abigail Adams, 12 January 1788
From: Barziza, Lucy Paradise
To: Adams, Abigail


        
          Venice, 12th Janry. 1788.
          Dear Madam.
        
        If I have failed in my duty untill now, I will differe no longer from emploring my pardon for my neglegence, and to shew you at the same time the sentiments of my perfect remembrance of the many politeness you and your good family have always shown me; and of the perfect esteem, with which I profess myself. I cannot however differe any longer having heard that your husband and family quits England for America very soon. I recieved also the news that my father, and mother thank God are safely arrived in Virginia which has greatly comforted me and sofetened the sorrow which there departure caused me being under continual fears and happrehentions for them. I am sure you will continue us your friendship recommending to you my parents to whom your, and your husbands influence may be of infinite use to and which I shall ever remember with gratidude. I flatter myself that it would not be disagreable If I should give you a short detail of my present situation. I was surprised on arriving at my husbands house, the manner in which I was recieved by all his relations and friends the number of which are very great so that my house was a whole month in a continual bustle from the visits which I did nothing else but recieve morning and evening. His palace is magnaficent and furnished expensively, servants in proportion and horses to the number of 6 for common use. besides that an oppen table so that with that respect I cannot be more contented I have only to reproach myself of my not deserving such a fortune. But what is still better is my husband is of the very first Nobility, he bares also great for the qualities of his understanding and the goodness of his heart. His attachment to me is always the same, and you cannot imagin but that my affection for him is very great. I am just on point of lying in and by the time you recieve this to be safely broght-abed. I thank God have passed my pregency perfectly well. I took the libirty to give you an account of my situation being sure that your goodness would interess yourself in my wellfare. and haveing perhaps an occation of seeing my parents you may comfort them by giving them an account of my happy situation. My Husband joins with me in best compliments to Mr: Adams, and Mr: and Mrs: Smith, preserving me your friendship and disposing of me in all occations—
        I am. / dear Madam. / Your obliged and / humble servant
        Lucy Barziza
       